Citation Nr: 0311373	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  99-22 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to a compensable rating for left ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service from 
December 1978 to April 1980.  This matter comes before the 
Board of Veterans' Appeals (the Board) on appeal from an 
August 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  The case was before the Board in February 2001, 
when it was remanded for further development.  


FINDINGS OF FACT

1.  The veteran's right ear hearing loss disability was not 
manifested in service or to a compensable degree in the first 
postservice year, and there is no competent evidence relating 
it to service or to her service-connected left ear hearing 
loss.

2.  The veteran's left ear hearing acuity is no worse than 
Level VI.


CONCLUSIONS OF LAW

1.  Service connection for right ear hearing loss is not 
warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2002).  

2.  A compensable rating for left ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.85, Diagnostic Code (Code) 6100, Tables VI and VII, 
§ 4.86 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) 
became law.  Regulations implementing the VCAA have been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.  

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The case 
has been considered on the merits, and well-groundedness is 
not an issue.  In the August 1998 decision, in an October 
1999 statement of the case, and in supplemental statements of 
the case issued in October 2000 and February 2003, the 
veteran was notified of the evidence necessary to 
substantiate her claims, and of what was of record.  In a 
March 2001 letter, she was notified what evidence she needed 
to submit in order to substantiate her claims, and what 
evidence VA would obtain.  The letter clearly explained that 
VA would make reasonable efforts to help the veteran get 
pertinent evidence, but that she was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The veteran was accorded VA examinations in 1999, 2001, and 
August 2002.  She failed (without explanation) to report for 
a VA audiological examination to determine the etiology of 
her right ear hearing loss scheduled in November 2002.  
Correspondence from the RO to the veteran, sent to her last 
known address, has not been returned as undeliverable.

The Board notes that the "duty to assist" the veteran in 
the development of facts pertinent to her claim is not a 
"one-way street."  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The veteran must also be prepared to meet her 
obligations by cooperating with VA's efforts to provide an 
adequate medical examination and submitting to the Secretary 
all medical evidence supporting a claim.  Olson v. Principi, 
3 Vet. App. 480 (1992).  

The RO has obtained the veteran's service medical records and 
all identified records from postservice medical care 
providers, and she has been accorded VA examinations.  There 
is no indication that there is any relevant evidence 
outstanding, and nothing to suggest that another examination 
is indicated.  Development is complete to the extent 
possible; VA's duties to notify and assist, including those 
mandated by the VCAA, are met.

Background

By a November 1980 decision, the RO granted service 
connection for left ear hearing loss, rated noncompensable.  
Essentially, the veteran maintains that her left ear hearing 
loss is sufficiently disabling to warrant a compensable 
rating.  She further contends that service connection is 
warranted for right ear hearing loss, as she now has such a 
hearing loss that is causally related to her service-
connected left ear hearing loss.  

Service medical records show that on March 1978 examination 
prior to induction, audiometric studies showed that puretone 
thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
5
5
LEFT
35
20
35
25
15

In a March 1980 hearing conservation consultation report, it 
was noted that the veteran worked in a noisy environment 
during service, and audiometric examination on her entry to 
active duty had revealed she had left ear hearing loss that 
preexisted service.  On March 1980 examination for separation 
from service the diagnosis was high and low frequency hearing 
loss in the left ear.  Audiometric studies showed that 
puretone thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
15
LEFT
35
35
45
30
30

Postservice private medical records include a September 1989 
letter from a clinical audiologist who reported that private 
audiometric studies in August 1989 showed essentially normal 
hearing in the right ear and severe to profound hearing loss 
in the left ear.  It was noted that the left ear hearing loss 
appeared to be predominantly conductive in nature, but had 
some sensorineural component.  

On March 1998 VA audiological evaluation, audiometry revealed 
that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
40
45
40
LEFT
75
75
70
75
85

The examiner reported that the veteran's right ear hearing 
was normal in 1989, but currently showed right ear hearing 
loss with a significant conductive component.  Other VA 
outpatient reports indicate diagnosis of bilateral mixed-type 
hearing loss, (greater in the left ear), and further indicate 
that surgery was recommended.  

On VA audiological evaluation in June 1999, the veteran 
reported that she experienced noise exposure in service 
launching aircraft while working on the flight line.  She 
stated that she could not hear unless she was looking at the 
person speaking.  Audiometry revealed that puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
55
45
45
45
LEFT
85
65
60
70
80

Speech audiometry revealed speech discrimination ability of 
96 percent correct in the right ear and 72 percent correct in 
the left ear.  The average puretone thresholds for the 1000, 
2000, 3000, and 4000 Hertz frequencies were 48 decibels in 
the right ear and 69 decibels in the left ear.  The diagnosis 
was moderate to severe mixed hearing loss in the right ear, 
and moderately-severe to severe mixed hearing loss in the 
left ear.  The examiner recommended an otologic evaluation 
because the veteran's mixed-type hearing loss was suggestive 
of middle ear pathology.  

A report of private audiometric examination in August 2000 
shows a diagnosis of moderate, mixed-type right ear hearing 
loss, and severe mixed-type left ear hearing loss, with 
absent acoustic reflexes bilaterally.  It was noted that the 
veteran needed new hearing aids for both ears.  A report of 
private audiometric examination in May 2001 again shows a 
diagnosis of moderate, mixed-type right ear hearing loss, and 
moderate to severe mixed-type left ear hearing loss.  It was 
noted that the veteran opted to not undergo surgery for her 
hearing loss.

In February 2001, the Board remanded the veteran's claims for 
a VA examination to determine the nature and etiology of her 
right ear hearing loss, and the current severity of her left 
ear hearing loss.  

In a letter received in May 2001, the veteran's sister 
reported that the veteran has difficulty hearing even with 
the use of hearing aids.  She served as the veteran's 
"ears" during phone calls, meetings, and court appearances.  
Hearing aids provided the veteran some hearing ability, but 
she still relied on lip reading.  The sister reported that 
she herself had perfect hearing, as did their four siblings.  

On VA audiological evaluation in July 2001, the veteran again 
expressed that she sustained acoustic trauma in service due 
to noise exposure from aircraft engines.  She stated that she 
had to watch faces to understand speech, and had difficulty 
speaking on the phone.  Audiometry revealed that puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
45
45
40
LEFT
70
65
65
80
85

Speech audiometry revealed speech discrimination ability of 
92 percent correct in the right ear and 74 percent correct in 
the left ear.  The average puretone thresholds for the 1000, 
2000, 3000, and 4000 Hertz frequencies were 44 decibels in 
the right ear and 73 decibels in the left ear.  The diagnosis 
was mild to moderate mixed-type hearing loss in the right 
ear, and moderately-severe to severe mixed-type hearing loss 
in the left ear.  The examiner reported that the overall 
audiometric pattern was consistent with middle ear pathology, 
"i.e., ossicular fixation, . . . and suggestive of 
otosclerosis, bilaterally."  

On VA audiological evaluation in August 2002, audiometry 
revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
45
45
35
LEFT
65
65
60
75
85

Speech audiometry revealed speech discrimination ability of 
96 percent correct in the right ear and 76 percent correct in 
the left ear.  The average pure tone thresholds for the 1000, 
2000, 3000, and 4000 Hertz frequencies were 44 decibels in 
the right ear and 71 decibels in the left ear.  The examiner 
noted that the VA audiological examination in July 2001 had 
revealed mild to moderate right ear hearing loss, and 
moderately-severe to severe hearing loss in the left ear.  
The examiner opined that  the results of VA audiological 
examination in July 2001 were most consistent with bilateral 
ossicular fixation and suggestive of otosclerosis.  It was 
noted that "[r]esults obtained today indicated essentially 
no change in hearing levels and speech recognition scores as 
reported on [the July 2001] examination."  

Legal Criteria and Analysis - Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  A disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

In the case of any veteran who served on active duty for 
ninety days or more and a chronic disease, to include 
sensorineural hearing loss (an organic disease of the nervous 
system), becomes manifest to a degree of ten percent or more 
within one year from the date of separation from such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service notwithstanding that there is no 
record of evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory thresholds in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies, 500, 1,000, 2,000, 3,000, or 4,000 are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2002).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, (1) in an 
original compensation claim, the claim shall be rated based 
on the evidence of record; (2) in any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655 (2002).  In this case, the appeal of the 
service connection issue is from a decision on an original 
claim.  Hence, the Board has no alternative but to base the 
decision of that issue on the evidence of record.  38 C.F.R. 
§ 3.655.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

A right ear hearing loss disability was not manifested in 
service; sensorineural hearing loss was not manifested to a 
compensable degree in the first postservice year; and there 
is no competent evidence that relates the veteran's right ear 
hearing loss to service or to any noise exposure therein.  
Accordingly, direct service connection for right ear hearing 
loss (or on a presumptive basis) is not warranted.  

The veteran's theory of entitlement to service connection for 
right ear hearing loss disability is essentially that such 
disability is secondary to her service-connected left ear 
hearing loss.  However, there is no competent evidence of 
such linkage.  VA physicians have not found that there is 
such a relationship, and the veteran has not submitted any 
competent (medical) evidence to that effect (or indicated 
that any such evidence exists).  Furthermore, she has not 
cooperated with further VA assistance efforts; she has failed 
to report for VA examination scheduled to ascertain the 
etiology of the right ear hearing loss.  

Without competent evidence of a nexus between the current 
right ear hearing loss and service or between right ear 
hearing loss disability and the service-connected left ear 
hearing loss, service connection for right ear hearing loss 
is not warranted.  See Hickson, 12 Vet. App. at 253.  The 
Board has reviewed the veteran's contentions, and those of 
her sister.  Their statements to the effect that her right 
ear hearing loss is related to acoustic trauma in service or 
to her service-connected left ear hearing loss cannot by 
themselves establish that this is so.  They are laypersons 
and, as such, are not competent in matters requiring 
specialized medical knowledge, skill, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The doctrine of resolving reasonable doubt in the veteran's 
favor does not apply in this case as the preponderance of the 
evidence is against her claim of service connection for right 
ear hearing loss.  

Legal Criteria and Analysis - Increased Rating

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  In 
regard to any request for an increased schedular evaluation, 
the Board will only consider the factors enumerated in the 
applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 
(1994).  

In a claim for an increased rating, the present level of 
disability is of primary concern; the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations apply, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

If impaired hearing is service-connected in only one ear, as 
in this case, in order to determine the percentage evaluation 
from Table VII, the nonservice-connected ear will be assigned 
a Roman Numeral designation for hearing impairment of I, 
subject to the provisions of 38 C.F.R. § 3.383 (2002).  

When findings on audiometric studies (most notably on VA 
examinations in July 2001 and August 2002) are compared to 
Table VI of the rating schedule, the results are that the 
veteran has no worse than Level VI hearing in the left.  
Under 38 C.F.R. § 4.85, Table VII, Code 6100, such hearing 
acuity warrants a noncompensable rating (a compensable (10 
percent) rating for a unilateral service connected hearing 
loss requires Level X or XI hearing acuity).  An exceptional 
pattern of hearing (as specified in 38 C.F.R. § 4.86), which 
would permit rating under alternate criteria, is not shown.  
Consequently, the schedular criteria do not allow for a 
compensable rating in this case.  The matter of an 
extraschedular rating under 38 C.F.R. § 3.321 has not been 
raised specifically.  The Board's review of the evidence did 
not disclose any evidence of factors such as frequent 
hospitalizations or marked interference of employment due to 
the left ear hearing loss disability which would raise the 
matter of an extraschedular rating.

As noted above, rating hearing loss disability requires a 
mechanical application of audiometry findings to the 
schedular criteria, which here results in a noncompensable 
rating.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Accordingly, the claim of entitlement to a compensable rating 
for left ear hearing loss must be denied.  


ORDER

Service connection for right ear hearing loss is denied.

A compensable rating for left ear hearing loss is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

